Citation Nr: 0714440	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below, and is again remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
evidence of hypertension in service or within one year of 
service separation.

2.  The veteran has a current diagnosis of hypertension.

3.  The evidence of record does not relate the veteran's 
hypertension to service or to any service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active duty service, nor may 
it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hypertension, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, letters dated in October 2002 and February 2003 
satisfied the duty to notify provisions; an additional letter 
was sent in September 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private medical records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in March 2004, December 2004, April 
2006, and May 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of hypertension, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  
Instead, the veteran argues that his hypertension has been 
aggravated by his service-connected PTSD.  To that end, there 
is no evidence that relates the veteran's hypertension 
directly to his military service or to any incident therein.  
Additionally, there is no evidence that the veteran had 
hypertension in service or within the one-year presumptive 
period.  Accordingly, service connection for hypertension on 
a direct or presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.

After careful consideration, the Board concludes that the 
evidence of record does not support a grant of service 
connection for hypertension on a secondary basis.  In May 
2006, the VA examiner concluded that it "was less likely 
than not" that the veteran's hypertension was related to his 
PTSD; conversely, it was felt that the veteran's 
hypertension, which existed prior to his PTSD diagnosis, was 
simply part of a greater condition called "metabolic 
syndrome," which also included hyperlipidemia, 
atherosclerosis, and glucose intolerance, all of which the 
veteran also carried diagnoses.  There are no other opinions 
of record which speak to this issue.  Accordingly, without 
evidence of a relationship between the veteran's hypertension 
and a service-connected disorder, service connection for 
hypertension on a secondary basis is not warranted.

The veteran has submitted many lay publications and medical 
treatises which discuss a relationship between PTSD and 
hypertension.  However, as noted by the VA examiner in May 
2006, the theories contained in these publications and 
treatises are not currently considered "accepted" or 
mainstream medical evidence.  Additionally, none of these 
documents address the facts in this particular veteran's own 
case, and with a sufficient degree of medical certainty, do 
not amount to competent medical evidence of causality.  Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Because there is no evidence of hypertension in service or 
within one year of service separation, and no opinion 
relating the veteran's hypertension to service or to a 
service-connected disability, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied.


REMAND

As part of its September 2005 remand, the Board directed the 
RO to schedule the veteran for a VA audiological examination.  
To that end, the examiner was asked to conduct a hearing 
evaluation, to review the service and postservice medical 
records, and to state whether any hearing loss shown was 
related to military service, to include whether the veteran's 
preexisting left ear hearing loss was aggravated by his 
active military service.  

In the May 2006 VA examination report, the VA examiner stated 
that hearing acuity testing produced non-organic results.  
Specifically, in comparison with those results of record from 
2003, which showed thresholds in the area of 15-25 decibels, 
the current results were from 25-55 decibels.  The examiner 
noted that he tried to reinstruct the veteran as to the 
procedure of the speech recognition testing, but the results 
did not change, so testing was terminated.  

In an August 2006 addendum, the VA examiner stated that his 
reference to 
"non-organic results" in the May 2006 examination report 
meant that the veteran was misrepresenting his hearing on 
examination, and that an opinion could not be provided based 
on those false responses.  To that end, the examiner noted 
the veteran's history of military service in the artillery, 
and postservice work as a firefighter, but stated that an 
opinion as to whether the veteran's military acoustic trauma 
was at least in part the cause of his hearing loss would be 
impossible without accurate test results.

The Board finds that the May 2006 VA examination, even as 
supported by the August 2006 addendum, is of insufficient 
probative value on which to base an appellate decision.  
Specifically, the VA examiner failed to provide any comment 
as to the veteran's preexisting left ear hearing loss.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  For 
the reasons enumerated above, a new examination must be 
scheduled.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran 
for an audiological examination to 
determine the current nature and 
etiology of any hearing loss, with a VA 
examiner of appropriate expertise, 
different from the examiner who gave 
the August 2006 opinion.  The claims 
folder and a copy of this Remand must 
be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Specifically, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, 
and 4000 Hertz, must be numerically 
reported, and speech recognition 
percentage results derived using the 
Maryland CNC word list.  It must be 
specifically noted in the examination 
report if the physical findings on 
examination do not comport with 
previous findings or the history of any 
hearing loss found.  Moreover, if the 
examination produces "non-organic" 
results, the examiner must so note.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any hearing 
loss shown is related to his military 
service, to include whether the 
veteran's preexisting left ear hearing 
loss was aggravated by his active 
military service.  Information 
contained in the veteran's service 
personnel records, including his 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the veteran's history of 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner must so 
state.  A complete rationale must be 
provided for any opinion expressed.  
The report prepared must be typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  Compliance by the RO is neither 
optional nor discretionary.  Stegall, 
11 Vet. App. at 268.  Thereafter, the 
RO must readjudicate the claim for 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
on appeal remains denied, an additional 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


